Citation Nr: 1211430	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  98-05 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for status postoperative Whipple resection, with secondary chronic pancreatitis and pancreatic insufficiency, as a result of VA treatment.

2.  Entitlement to an increased rating for peritoneal adhesions associated with a psychophysiological gastrointestinal reaction, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1954 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 1997 and September 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  In October 1997, the RO denied the claim for an increased rating for peritoneal adhesions.  In September 1999, the RO denied the claim for entitlement to compensation for additional disability under 38 U.S.C.A. § 1151.

The Veteran's claims were previously before the Board, and in a December 2000 remand they were returned to the RO for additional development.  In May 2005, the Board denied the Veteran's claims, and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2008, the Court vacated and remanded the May 2005 Board decision for readjudication.  As such the Board remanded the issues in October 2008 in accordance with the Court's ruling.  The issues were again remanded in April 2010 for additional development.  The issues are once again before the Board.  With regard to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for status postoperative Whipple resection, with secondary chronic pancreatitis and pancreatic insufficiency, as a result of VA treatment, development has been completed and the claim is addressed below.  Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claim for entitlement to an increased rating for peritoneal adhesions associated with a psychophysiological gastrointestinal reaction, currently evaluated as 10 percent disabling and as such that issue is addressed in the Remand section below.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for peritoneal adhesions associated with a psychophysiological gastrointestinal reaction, currently evaluated as 10 percent disabling is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not indicate that the Veteran has additional disability from the Whipple resection including secondary chronic pancreatitis and pancreatic insufficiency that is a result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA health care providers, that it was performed without consent, or that any additional disability was due to an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for status postoperative Whipple resection with secondary chronic pancreatitis and pancreatic insufficiency, as a result of VA treatment, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)). See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).
After careful review of the claims file, the Board finds that the letter dated in October 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The October 2008 letter provided this notice to the Veteran.

The Board observes that the October 2008 letter was sent to the Veteran after the October 1997 and September 1999 rating decisions.  The VCAA notice with respect to the elements addressed in this letter was therefore untimely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess, supra.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the October 2008 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. 
§ 3.159(b) (2011), Pelegrini , supra and Dingess, supra, and after the notice was provided the case was readjudicated and an October 2009 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision). 

In light of the above, the Board concludes that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records, VA treatment records, and private treatment records are associated with the claims folder. 

In October 2008, and April 2010, the Board remanded the above stated issues to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issues were previously remanded in order for the RO to obtain a comprehensive examination to determine the nature and extent of any residuals of the Veteran's 1997 Whipple procedure and the severity of his service-connected peritoneal adhesions and psychophysiological gastrointestinal reaction.  Specifically, the examiner was instructed to identify and differentiate all symptoms related to peritoneal adhesions from any identified residuals related to the Whipple procedure.  The April 2010 remand specifically instructed the examiner to include a CT enteroclysis of the abdomen to determine the presence and severity of abdominal adhesions and barium meal testing to determine if the Veteran had partial obstruction manifested by delayed motility of barium meal, or to provide a thorough explanation for why the testing was not necessary.  An examiner was also to render an opinion as to whether the Veteran has a current disability that is causally related to the 1997 surgical procedure, post-operative hospital care, or the additional surgery performed in 1997.  The Board notes that with regard to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for status postoperative Whipple resection, with secondary chronic pancreatitis and pancreatic insufficiency, as a result of VA treatment, an adequate examination was afforded and the issue now returns to the Board for appellate review.  Unfortunately, as will be further explained below, the required testing was not provided with regard to the Veteran's claim for entitlement to an increased rating for peritoneal adhesions associated with a psychophysiological gastrointestinal reaction, currently evaluated as 10 percent disabling, and as such the requested examination was not adequate.  As a result that issue must be remanded for additional development.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or persistent or recurrent symptoms of disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded various VA examinations, however, only two provide opinions with regard to the issue of entitlement to compensation under 38 C.F.R. § 1151; the examinations dated March 2003 and September 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are more than adequate, as they are collectively predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent medical evidence of record and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinion with respect to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for status postoperative Whipple resection, with secondary chronic pancreatitis and pancreatic insufficiency, as a result of VA treatment has been met.  38 C.F.R. § 3.159(c) (4) (2011). 

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its October 2008 and April 2010 remand directives with respect to the issue of entitlement to an increased rating for peritoneal adhesions associated with a psychophysiological gastrointestinal reaction, currently evaluated as 10 percent disabling.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

The Veteran contends that his April 1997 surgical procedure that was conducted at a VA Medical Center caused additional disability following Whipple resection including secondary chronic pancreatitis and pancreatic insufficiency.  He has therefore claimed that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002).

38 U.S.C.A. § 1151 authorizes compensation for a disability or death caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by a VA employee or facility where the proximate cause of the additional disability was VA carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care, or an unforeseeable event.  38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2010).

VA regulations provide that benefits under 38 U.S.C. 1151(a), for claims received by VA on or after October 1, 1997, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the Veteran's failure to follow medical instructions.  38 C.F.R. § 3.361 (2011).
To establish causation the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2) (2011).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

VA treatment records dated in April 1997 noted that the Veteran was admitted to undergo a Whipple procedure for a duodenal mass and two small hernia.  His present illness dated back to March 1997 when he underwent an esophagogastroduodenoscopy to rule out dysphasia.  Gastric varices were seen at that time.  In addition, there was a large mass in the duodenum that was biopsied as tubulovillous adenoma.  The Veteran tolerated the procedure well without apparent complications.  He denied abdominal pain, nausea, vomiting, diarrhea, fevers, chills, night sweats, or constipation.  He complained only of mild back pain and was discharged home.

In May 1997, he underwent exploratory laparotomy and incision, and drainage of peritoneal abscess.  In June 1997, the Veteran reported that he was doing well while undergoing home nursing; however, he did have drainage from 3 Jackson-Pratt (JP) drains.  In July 1997, it was noted that the Veteran was improving.  In August 1997, the Veteran denied difficulty eating.  It was noted that his appetite increased with eating.  He had no nausea or vomiting.  At that time, the Veteran reported no new problems.  The Veteran stated that he had been eating well for 2 weeks without vomiting, though he had mild abdominal pain with climbing stairs.  There was also mild tenderness of the left mid-back to palpation and with deep inspiration but improving since treatment for bronchitis.

A later August 1997 sonogram report noted that the Veteran had developed postoperative fluid collections following a status post Whipple for pancreatic adenoma.  He also noted drainage from the site with tenderness.  A later treatment report indicated that the Veteran had purulent discharge from the JP site.  It was noted that he had status post Whipple complicated by abscess.

In October 1997, the Veteran was diagnosed with status post Whipple with a postoperative abscess.  It was noted that he had drainage since May 1997 with an output of approximately 40 to 60 cc per day. 

In an April 1998 VA opinion, it was noted that the Veteran's Whipple resection was a major abdominal resection requiring removal of 1/3 to 1/2 of the stomach, the entire duodenum, the distal common bile duct, and the head of the pancreas.  The surgery was complicated by pancreatic fistula, diffuse peritonitis, and abscess, and drains were in place for over 1 year.  It was noted that the complications associated with the Whipple resection were not related to any pre-existing condition, but were an "unfortunate complication" of major surgery.

At his August 1999 VA examination, the Veteran reported having a long history of multiple pancreatic problems that he felt evolved from complications from his 1997 Whipple resection.  Following an examination and review of the Veteran's 1997 medical procedure, the examiner stated that the Veteran was "unfortunate," in that he suffered a post Whipple procedure pancreatic abscess that required drainage and led to chronic pancreatitis and pancreatic insufficiency.  He further noted that, unfortunately, the Veteran would require a life time use of pancreatic enzymes to help him digest food, as well as help decrease pancreatic insufficiency, that often resulted in diarrhea secondary to maldigestion.

At his March 2003 VA examination, the Veteran complained of diarrhea and abdominal pain.  He also reported chronic right lower quadrant sharp pain since the time of his Whipple procedure and drain placement.  Following an examination, the examiner stated that the Veteran's complaint of right lower quadrant abdominal pain could be related to his undergoing the Whipple procedure in 1997, but could also be related to his developing some adhesions, though that could only be proved by undergoing CT enteroclysis.  If such adhesions did exist, they would represent a necessary consequence of the surgery.  With respect to the Veteran's complaints of diarrhea, the examiner asserted that the diarrhea was related to the fact that the Veteran ran out of his pancreas enzyme replacement medication and then developed diarrhea.  The examiner opined that he did not think that abdominal pain or any other disability resulted from fault or negligence on the part of VA treatment.

As noted the issue was remanded in October 2008 and April 2010 to address whether the VA was negligent in performing the April 1997 Whipple procedure and whether the Veteran sustained additional disability as a result of post-operative hospital care or the additional May 1997 surgery, either directly or through aggravation such that compensation was due under 38 U.S.C.A. § 1151.  Subsequently the Veteran was afforded another VA opinion in September 2011.  Following a review of the medical evidence the September 2011 VA medical examiner opined that the Veteran did not sustain any additional disability of any pre-existing conditions as a result of his surgeries in April and May 1997.  In providing a rationale for the opinion the examiner noted that the Veteran had undergone two abdominal surgeries in 1955 during his military service in Japan; in August 1955 an appendiceal abscess was drained and in October 1955 his appendix was removed.  The Veteran fully recovered from both and the Veteran returned to full duty.  However, the examiner noted that prior to discharge the Veteran complained of abdominal cramps and tenderness, as well as diarrhea and constipation.  The Veteran was discharged with a diagnosis of post surgical adhesions.  The examiner noted, however, that at no time was the Veteran hospitalized for a complete or partial bowel obstruction.  The examiner further noted that abdominal adhesions occur in 93 percent of individuals who have abdominal surgery as well as 10.4 percent of those that have not had abdominal surgery.  

The examiner further opined that in no way was the decision to perform the April 1997 Whipple procedure unnecessary due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.  In this regard the examiner noted that a duodenal lesion was discovered on upper endoscopy for evaluation of dysphagia in 1997.  A biopsy indicated that that it was a villoglandular adenoma with focal high grade dysplasia.  It was noted that the case was reviewed in surgical pathology conference, indicating that while there was no malignancy in the material examined, malignancy could not be ruled out in the surrounding area.  The operative report stated that "the patient understood the risks of possible malignant transformation or occult malignancy and agreed to undergo the [Whipple] procedure after the risks and benefits were discussed with him."  The VA examiner noted that at the time of the diagnosis, the Veteran's lesion already displayed dysplasia and a pancreaticoduodenectomy (Whipple Procedure) has long been considered the standard procedure in such an instance.  The September 2011 VA examiner noted that the most common post-surgical complication of a pancreaticoduodenectomy is leaking of pancreatic juices from the incision and weight loss.  The Veteran did have a post-operative abscess due to an enzyme leak at the pancreatic anastomosis site.  He developed increased pain, cellulitis of the right flank and fever which necessitated the May 1997 surgery.  The surgery was emergent in that the Veteran could have developed a life threatening sepsis without the surgery, so consent was not necessary.  The VA examiner noted that as such, neither the decision to perform the Whipple procedure or the development of the post-operative abscess in any way depicts negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA.  

Next, the VA examiner addressed the issue of whether the VA failed to exercise the degree of care that would be expected of a reasonable health care provider and determined that there is no evidence that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  In this regard the VA examiner noted that the decision to perform a modified Whipple procedure was discussed by many pathologists who are accustomed to dealing with more complicated cases.  Furthermore the Veteran's post-operative course was complicated by enzyme seepage at the pancreatic anastomosis which led to the second surgery and the prolonged recovery.  The medical literature noted that this kind of complication developed at least 9 percent of the time.  

Finally the examiner noted that in no way did the Veteran suffer from an additional disability that was not reasonably foreseeable.  As noted above abscess formation due to a leak at the pancreatic anastomosis is not unheard of and occurs at a rate of about 9 percent.  In addition, the Veteran's residual foul smelling diarrhea and abdominal cramps are to be expected, as well as some weight loss.  As such the Veteran does not have any additional disabilities that were not reasonably foreseeable.

In consideration of the above, the Board notes that the evidence fails to show that the any of the Veteran's current disabilities or symptoms are the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault related to the April 1997 Whipple resection, the post-operative care, or the subsequent May 1997 surgery to repair the abscess.  In this regard, the evidence shows that the abscess formation due to a leak at the pancreatic anastomosis, the residual foul-smelling diarrhea, and abdominal cramping are all reasonably foreseen consequences of the type of surgery the Veteran underwent.  Additionally, there is evidence that the Veteran signed gave consent and was aware of both the benefits and risks of the surgery performed.  Finally, the Board notes that there is no competent evidence of record that indicates the standard of care provided by the VA during the April 1997 surgery, the post-operative care, or the May 1997 surgery was careless or negligent, or below the proper standard of care.  Therefore, the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for status postoperative Whipple resection, with secondary chronic pancreatitis and pancreatic insufficiency, as a result of VA treatment, must be denied.

The Board notes that lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports the claim.  See Barr, 21 Vet. App. 303.  While the Board notes both the contentions of the Veteran as well as his wife with regard to the negligence of the VA with regard to the April 1997 and May 1997 surgeries, the Board notes that neither the Veteran nor his wife are competent to determine the likely medical consequences of a particular surgical event.  Additionally, the Board finds that the Veteran's and his wife's opinions as to VA fault are not competent and may be afforded no evidentiary weight.  As a layperson without the appropriate medical knowledge or expertise, the they are simply not competent to provide a probative opinion on the matter of whether VA is at fault.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Moreover, as noted, the Veteran was informed of the potential benefits and risks and agreed to the April 1997 surgery and the May 1997 surgery was emergent. 

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board concludes that the appeal must be denied as the preponderance of the evidence is against the Veteran's claims for compensation under 38 U.S.C.A. § 1151 for status postoperative Whipple resection with secondary chronic pancreatitis and pancreatic insufficiency.


ORDER

Compensation under 38 U.S.C.A. § 1151 for status postoperative Whipple resection with secondary chronic pancreatitis and pancreatic insufficiency is denied.

REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).

The Court remanded the present appeal to the Board in January 2008 for compliance with the instructions in its Memorandum Decision.  The Board remanded the case for a new VA examination in October 2008 in accordance with the Court's decision.  A VA examination was completed in August 2009.  Unfortunately, the Board had to remand again in April 2010 because the August 2009 VA examination failed to comply with the October 2008 remand.  The Veteran was afforded another examination in July 2011.  Unfortunately, the Board once again finds that additional remand is necessary to ensure full compliance with the Court's January 2008 Order.

The Court in its January 2008 Memorandum Decision outlined several deficiencies with respect to the Board's prior decision.  The Court stated that the Board failed to ensure compliance with the Board's December 2000 remand instructions for the following reasons:  (a) the March 2003 examiner did not perform or order a CT enteroclysis which he noted would demonstrate the presence of any adhesions; the Court noted that without this test the examiner did not know how severe the adhesions were, whether they would be properly given a higher disability rating or even if they were extant; and (b) since the VA doctor did not perform tests to determine the severity of the Veteran's adhesions, he could not differentiate the symptoms of diarrhea and abdominal pain due to the Whipple procedure from that due to the Veteran's service-connected adhesions.  The Court also found that VA failed to fulfill its duty to assist because the March 2003 VA examination was not sufficiently detailed for the Board to evaluate the Veteran's disability level.  In this regard, the VA examiner did not order a CT enteroclysis to determine the presence and severity of any adhesions nor did the examiner order a barium meal examination to determine if there was any obstruction of the peritoneum which would qualify for a 30 percent rating.  The Court found that the Board erred in failing to reject the March 2003 examination as inadequate.

Following the Court's remand, the Board in turn remanded the case to the RO for additional development.  Subsequently, although an August 2009 VA examiner determined that the Veteran's abdominal pain was a result of his Whipple procedure, and not related to service-connected peritoneal adhesions, a CT enteroclysis was not performed to determine the severity of the Veteran's adhesions and the examiner did not provide an explanation as to how he determined the presence and severity of such a disability without such recommended testing.  Further, although the August 2009 VA examiner found that the Veteran's peritoneal adhesions were not moderately severe in degree, testing again was not completed to determine if the Veteran had partial obstruction manifested by delayed motility of barium meal as described by the Court.  The April 2010 remand was therefore necessary to obtain an adequate examination.

Subsequently, the Veteran was afforded another VA examination in July 2011.  The Board notes, initially, that the July 2011 examiner did address the differentiation of symptomatology, including abdominal pain and diarrhea, regarding whether each was related to the Veteran's service-connected peritoneal adhesions or the result of the Whipple procedure.  The examiner stated that it was impossible to determine what percentage of the symptoms was related to either the service-connected peritoneal adhesions or the Whipple procedure.

The examiner also addressed the question of whether the Veteran had severe adhesions by noting that the record did not contain any evidence of hospitalization or obstruction as well as noting that there was no evidence of severe colic distension or vomiting.  A CT enteroclysis was still not performed to determine the severity of the Veteran's adhesions and the examiner did not provide an explanation as to how a determination was made regarding the presence and severity of such a disability without such recommended testing.  However, the Board does acknowledge that the examiner stated that another CT enteroclysis should not be performed because the Veteran had been subjected to two other CT scans in the past two years and should therefore not be exposed to further radiation.  The Board further notes that two private CT scans of the abdomen were performed in November 2010 and July 2011.  The November 2010 report regarding the CT scan does not note anything regarding the Veteran's peritoneal adhesions or previous surgical procedures.  The July 2011 CT scan report noted no retroperitoneal lymphadenopathy or hemorrhage with remaining abdominal viscera showing no convincing abnormality.  

The examiner also addressed the Board's question regarding whether the Veteran had moderately severe adhesions and whether there was evidence of partial obstruction manifested by delayed motility of barium meal by noting that the Veteran had no documented bowel obstructions warranting frequent hospitalizations which severe adhesions would be expected to cause.  Additionally the examiner noted that the Veteran had adequately maintained his weight over a period of nine years which would not be possible if he had severe adhesions as he would likely show signs of compromised nutritional status or dehydration.  The Board notes that in both instances the examiner stated that the Veteran did not have severe adhesions.  It is unclear whether these assessments also mean that the Veteran did not have moderately severe adhesions.  Regardless, testing again was not completed to determine if the Veteran had partial obstruction manifested by delayed motility of barium meal as described by the Court.  The examiner stated that a barium meal or barium swallow test would not be subtle enough to provide the information requested and as such was not necessary to perform.  While the Board acknowledges the examiner's statements, in order to address the Veteran's current severity level with regard to his disability, under Diagnostic Code 7301, it is necessary to perform a barium meal test to determine whether there is partial obstruction of the bowel or the examiner must explain how the Board may obtain such findings with other testing.  

The following rating criteria for peritoneal adhesions are provided for the benefit of the VA examiner.

Under Diagnostic Code 7301, a noncompensable rating is warranted for mild adhesions; a 10 percent rating is warranted for moderate adhesions with pulling pain on attempting to work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation, perhaps alternative with diarrhea, or abdominal distension.  A 30 percent evaluation is warranted for "moderately severe" adhesions with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent evaluation is warranted for "severe" adhesions with definite partial obstruction shown by x-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  38 C.F.R. § 4.114, Diagnostic Code 7301 (2011).

Although the Veteran's representative has requested that the Board obtain an independent medical expert opinion before remanding this case for further development, it is clear to the Board that additional pertinent medical evidence, including results from the medical tests the Court noted should have been accomplished, must be obtained or an explanation should be provided as to why any additional testing is contraindicated in this case.  Thus, because the most recent July 2011 VA examination was not responsive to the Court's January 2008 Memorandum Decision, the Board finds that a remand for an additional VA opinion and examination is necessary prior to readjudication of the appeal by the Board.  

The examiner must specifically address whether the Veteran's adhesions of the peritoneum are moderately severe or severe.  Although the July 2011 examiner noted that a barium swallow with small bowel follow through is not a sensitive study for quantifying or grading adhesions, the VA rating schedule requires such testing.  See 38 C.F.R. § 4.114, Diagnostic Code 7301 (2011).  The applicable criteria requires barium meal testing to determine if the Veteran has partial obstruction manifested by delayed motility of barium meal.  If the examiner determines that other testing or examination will provide the same information or that such information is documented in the claims folder, an explanation should be provided.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The Veteran should be afforded a VA gastroenterology examination to determine the extent and severity of the Veteran's service-connected peritoneal adhesions and psychophysiological gastrointestinal reaction.  The claims folder and a copy of this remand must be made available to the examiner for review prior to examination.

The examination should include barium meal testing (as required by the VA Rating Schedule) to determine if the Veteran has partial obstruction manifested by delayed motility of barium meal.  If the examiner determines that alternate testing would provide the same information, such testing should be ordered and the examiner should explain why such alternate testing was conducted.  If all such testing is contraindicated in this case, the examiner should provide an explanation and provide alternative clinical findings to address the relevant criteria.  It is noted however, that any testing or examination must address whether partial obstruction exists.

The Veteran is free to decline any testing procedures ordered in this remand.  If the Veteran declines to complete any such testing, a notation of such should be made in the claims file.  After all testing deemed to be necessary by the VA examiner has been completed, the examiner should provide an opinion as to the severity of any service-connected peritoneal adhesions which is responsive to the rating criteria for adhesions of the peritoneum.

a. The examiner should specifically state whether the Veteran has severe adhesions with definite partial obstruction shown by x-ray, frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  See 38 C.F.R. § 4.114 Diagnostic Code 7301 (2011).

b. The examiner should specifically state whether the Veteran has moderately severe adhesions and whether there is evidence of partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  Id.

The examiner must provide a complete rationale for all opinions rendered with references to the evidence of record.  

2. After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


